DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election of Group I, claims 1-19, 22 and 24-42, and the species of insertion for Species Group A, rs587780751 and rs778796405 for species group B, and prognosing a cancer of an individual for species group C in the reply filed on 19 January 2021 is acknowledged. It is noted that the elected species rs587780751 and rs778796405 correspond to genomic sequence variants that are single nucleotide polymorphisms. Since Applicant elected the species of insertion for genomic sequence variants, these species correspond to the unelected species of genetic variants. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 15-17, 19-21, 23, 31, 38-40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.

Claim Status
3. Claims 1-42 are currently pending. 
Claims 8, 15-17, 19-21, 23, 31, 38-40 and 42 are withdrawn without traverse, as discussed in the Election/Restrictions section above.
Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are under examination herein.
Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are rejected.

Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/333,653 filed 9 May 2016 and U.S. Provisional Application No. 62/410,783 filed 20 October 2016. The claims to the benefit of priority are acknowledged.

Information Disclosure Statement
5. The Information Disclosure Statements filed on 10 August 2017, 26 September 2017, 25 February 2019, and 13 February 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. It is noted that NPL reference 14 of the 10 August 2017 IDS contained errors in the author and title that were corrected by the examiner. It is also noted that NPL reference 3 of the 26 September 2017 IDS and NPL references 2 and 7 of the 13 February 2020 IDS are duplicate references of NPL references 1, 13 and 31 of the 10 August 2017 IDS Document.  A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 1835 and 1840 in Fig. 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Interpretation
7. Claims 1 and 24 recite “the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a unique nucleic acid sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in the certain region of x nucleotides in length actually observed in the plurality of genomes”. These limitations merely serve to define a process by which the highly conserved genomic region was previously defined but does not require that determining an observed context dependent tolerance score or an expected context dependent tolerance score is performed within the metes and bounds of the claimed inventions. As such, these limitations equate to a product-by-process limitation that defines the highly conserved genomic region. Therefore, a different process that results in identifying the same region would read on the limitation. 
Claim 22 recites “wherein the context dependent tolerance score comprises a function of an observed context dependent tolerance score and an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the overall probability to vary of a unique sequence of n-nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in a certain region of x nucleotides in length actually observed and fixed in the plurality of genomes as a function of a length of the region”. This limitation merely serves to define a process by which the context dependent tolerance score was previously defined but does not require that the context dependent tolerance score is calculated within the 

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. Claims 2-3, 5, 12, 18, 22, 25-26, 28, 35, and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 5, 25, and 28, and the claims dependent therefrom, recite “the nucleic acid sequence” in line 1. However, claims 1 and 24, from which claims 2, 5, 25, and 28 depend, recite a nucleic acid sequence of an individual and a unique nucleic acid sequence. It is unclear if the nucleic acid sequence referenced in claims 2, 5, 25, and 28 is the nucleic acid sequence of an individual or the unique nucleic acid sequence. For examination purposes, the nucleic acid sequence in claims 2, 5, 25 and 28 refers to the nucleic acid sequence of the individual.
Claims 12 and 35 recite “a known disease-associated gene”. The term “known” is unclear because there is no indication of the scope encompassed by the term known. The term known could refer to being known by the user of the invention or known in the art. Furthermore, it is unclear when the gene would be required to be known, i.e. before the effective filing date of the claimed invention or known at any time. For examination purposes, it is interpreted that a known disease associated gene is a gene that is known in the art at any time to be associated with a disease.

The term "low context dependent tolerance score" in claim 22 is a relative term which renders the claim indefinite.  The term "low context dependent tolerance score" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Neither the claims nor the instant specification indicate what value of a context dependent tolerance score would be considered a low context dependent tolerance score. Furthermore, there is no indication in the prior art what standard is utilized to determine what qualifies as a low context dependent tolerance score.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9. Claims 18 and 41 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 recites “The functional genomic assay of claim 1 for use in prognosing a cancer of the individual”. Claim 41 recites “wherein the functional genomic assay application is for use in prognosing a cancer of the individual”. As discussed above regarding the rejection 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exceptions: 
Claims 1 and 24 recite a) identifying a presence of at least one genomic sequence variant in a nucleic acid sequence of an individual; and b) determining if the at least one genomic sequence variant occurs in a highly conserved genomic region, the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent 
Claims 2-3, 5, 25-26 and 28 recite further limitations on the type and size of the nucleic acid sequence.
Claim 4 and 27 recite further limitations on the number of the plurality of genomes.
Claims 6-7 and 29-30 recite further limitations on the type or number of genomic sequence variants.
Claims 9-10 and 32-33 recite further limitations on the size of the unique nucleic acid sequence and region of nucleotides.
 Claims 11-13 and 34-36 recite further limitations on the type of highly conserved genomic region.
Claims 18 and 41 recite using the assay or system for prognosing a cancer in an individual. 
Claims 14 and 37 recite further limitations on the value of the observed context dependent score that defines the highly conserved genomic region.
Claim 22 recites a) determining at least one genomic sequence variant in a DNA sequence of the individual; wherein the genomic sequence variant is a difference of at least one nucleotide in the individual when compared to a corresponding position in a reference genome; and b) determining if the at least one genomic sequence variant occurs within a region with a low context dependent tolerance 
Determining the presence of a genomic sequence variant is similar to the concept of comparing sequences to determine the existence of alterations in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014) that the courts have identified as a mental process. The steps for determining if the region occurs in a highly conserved genomic region or in a region with a low context dependent tolerance score equate to a generic recitation of analyzing data that equates to merely determining if the region with the variant has a particular property, which is a simple data comparison or evaluation that can be practically performed in the human mind as claimed relationships. The limitations of the dependent claims do not recite any further limitations that would result in the instant claim limitations being impractical to carry out in the human mind. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claim 24, and those claims dependent therefrom, recite performing the data analysis as an application executed on a computer comprising at least one processor, a memory and an operating system, there are no additional limitations that indicate that this computer system is anything other than a generic computer system. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment. Specifically, the claims recite the following additional elements:
Claim 24, and those claims dependent therefrom, recite an application executed on a computer comprising at least one processor, a memory and an operating system for carrying out the abstract idea.
There are no limitations that indicate that the claimed computer system requires anything other than a generic computing system. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Claims 1-7, 9-16, 18 and 22 do not recite any elements in addition to the recited judicial exception. As set forth in MPEP 2106.04.II.A.2, claims that do not recite additional elements are insufficient to integrate the recited judicial exception into a practical application. As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are directed to an abstract idea/law of nature/natural phenomenon (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are 
Claim 24, and those claims dependent therefrom, recite an application executed on a computer comprising at least one processor, a memory and an operating system for carrying out the abstract idea.
As discussed above, there are no additional limitations to indicate that the claimed computer system requires anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. Claims 1-7, 9-16, 18 and 22 do not recite any elements in addition to the recited judicial exception and thus do not recite any additional elements to provide an inventive concept that is significantly more than the recited judicial exception. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-7, 9-14, 18, 22, 24-30, 32-37 and 41 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. Claims 1-7, 9-12, 14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwala et al. (Nat Genet April 2016, 48(4), pgs. 349-355; IDS document) as evidenced by Iossifov et al. (Nature 2014, vol. 21, no. 6, pgs. 216-221). The italicized text corresponds to the instant claim limitations.
With respect to claim 1, Aggarwala et al. discloses a method of interpreting de novo mutations discovered in autism that includes identifying de novo mutations In the nucleic acid sequences of individuals (pg. 353, col. 2, para. 2; Online methods, pg. 3, col. 2, para. 3; a) identifying a presence of at least one genomic sequence variant in a nucleic acid sequence of an individual). Aggarwala et al. then discloses determining the tolerance scores for genes associated with the identified mutations to identify if the gene occurs in an intolerant region or conserved region, wherein the score calculated based on the difference between the expected probability to vary for a heptanucleotide sequence and the observed variance of the heptanucleotide sequence (pg. 353, col. 1, paras. 2-3 and col. 2, para. 2; Online methods pg. 3, col. 1, paras. 1-2 and col. 2, para. 3; b) determining if the at least one genomic sequence variant occurs in a highly conserved genomic region, the highly conserved genomic region having an observed context dependent tolerance score greater than an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the probability to vary of a unique nucleic acid sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in the certain region of x nucleotides in length actually observed in the plurality of genomes). 
Regarding claims 2-3, Aggarwala et al. discloses that the method uses de novo sequencing data for Autism spectrum disorder from Iossifov et al. (pg. 353, col. 2, para. 2). Iossifov et al. discloses that the sequencing data is nuclear DNA (Online methods, pg. 1, para. 1 to col. 2, para. 1; wherein the nucleic acid sequence comprises a DNA sequence in claim 2;  wherein the DNA sequence comprises a nuclear DNA sequence in claim 3).
Concerning claim 4, the limitation wherein the plurality of genomes is at least 10,000 genomes corresponds to the portion of the claim that just defines the number of genomes utilized in calculating the context dependent tolerance score that are not required to be performed within the metes and bounds of the invention. Therefore, the same region identified by a different calculation would read on the claimed invention. The intolerant or conserved regions identified by Aggarwala et al. would be the same as those identified by using 10,000 genomes instead of the 4,419 genomes utilized by Aggarwala et al. Therefore, this claim is still anticipated by Aggarwala et al. 
Pertaining to claim 5, Aggarwala et al. discloses that the method uses de novo sequencing data for Autism spectrum disorder from Iossifov et al. (pg. 353, col. 2, para. 2). Iossifov et al. discloses that the obtained sequencing data includes at least 100,000 nucleotides for an individual (Online methods, pg. 1, para. 1 to col. 2, para. 1; wherein the nucleic acid sequence comprises at least 100,000 nucleotides).
As to claim 6, Aggarwala et al. discloses that 2,171 mutations were considered (Online methods, col. 2, apra. 3; comprising identifying the presence of at least 10 genomic sequence variants).
With respect to claim 7, Aggarwala et al. discloses that the de novo mutations include indel mutations (Supplementary information, pg. 16, para. 1; wherein the at least one genomic sequence variant comprises at least one of an insertion, a deletion, and a translocation).
wherein n equals 7).
Concerning claim 10, Aggarwala et al. discloses that the genic intolerance score is determined using a 7-mer context for the gene of interest (pg. 353, col. 1, paras. 2-3). The limitation wherein x is between 400 and 600 corresponds to the portion of the claim that just defines the size of the region used to calculate the context dependent score for a unique nucleotide sequence that is not required to be performed within the metes and bounds of the invention. Rather, the claims only require identifying a region based on the score (see Claim Interpretation section). Therefore, the same region identified by a different calculation would read on the claimed invention. The intolerant or conserved regions identified by Aggarwala et al. would be the same as those identified by using a region of 400 to 600 nucleotides instead of the whole gene utilized by Aggarwala et al. Therefore, this claim is still anticipated by Aggarwala et al. 
Pertaining to claim 11, Aggarwala et al. also discloses that the method includes identifying variants and calculating the tolerance scores for genetic variants in non-coding regions (pg. 352, col. 2, para. 2; comprising determining if the at least one genomic sequence variant is in a non-coding highly conserved genomic region).
As to claim 12, Aggarwala et al. discloses that the 7-mer sequence contexts are within 2 megabases of the nearest gene (Supplementary Figure 7; the at least one genomic sequence variant is in a non-coding highly conserved genomic region within 2 megabases of a known disease- associated gene).
Regarding claim 14, Aggarwala et al. discloses a gene score with positive values of up to 4, which corresponds to at least 4 standard deviations above the expected value and is equivalent to at least 10% greater than the expected value (Fig. 3b; Online methods, pg. 3, col. 1, para. 1; wherein the observed context dependent tolerance score is at least 10% greater than an expected context dependent tolerance score).
de novo mutations discovered in autism that includes identifying de novo mutations In the nucleic acid sequences of individuals that include nucleic acid substitutions (pg. 353, col. 2, para. 2; Online methods, pg. 3, col. 2, para. 3; pg. 16, para. 1; Supplementary Fig. 1; determining at least one genomic sequence variant in a DNA sequence of the individual; wherein the genomic sequence variant is a difference of at least one nucleotide in the individual when compared to a corresponding position in a reference genome). Aggarwala et al. then discloses determining the tolerance scores for genes associated with the identified mutations to identify if the gene occurs in an intolerant region or conserved region, wherein the score calculated based on the difference between the expected probability to vary for a heptanucleotide sequence and the observed variance of the heptanucleotide sequence (pg. 353, col. 1, paras. 2-3 and col. 2, para. 2; Online methods pg. 3, col. 1, paras. 1-2 and col. 2, para. 3; b) determining if the at least one genomic sequence variant occurs within a region with a low context dependent tolerance score, wherein the context dependent tolerance score comprises a function of an observed context dependent tolerance score and an expected context dependent tolerance score, wherein the expected context dependent tolerance score is the overall probability to vary of a unique sequence of n- nucleotides in length in a certain region of x nucleotides in length in a plurality of genomes, and the observed context dependent tolerance score is a number of genomic sequence variants in a certain region of x nucleotides in length actually observed and fixed in the plurality of genomes as a function of a length of the region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12. Claims 13, 24-30, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwala et al. (Nat Genet April 2016, 48(4), pgs. 349-355; IDS document) as evidenced by Iossifov et al. (Nature 2014, vol. 21, no. 6, pgs. 216-221).
Pertaining to claims 13 and 24, Aggarwala et al. discloses a method of interpreting de novo mutations discovered in autism that includes identifying de novo mutations In the nucleic acid sequences of individuals (pg. 353, col. 2, para. 2; Online methods, pg. 3, col. 2, para. 3). Aggarwala et al. then discloses determining the tolerance scores for genes associated with the identified mutations to identify if the gene occurs in an intolerant region or conserved region, wherein the score calculated based on the difference between the expected probability to vary for a heptanucleotide sequence and the observed variance of the heptanucleotide sequence (pg. 353, col. 1, paras. 2-3 and col. 2, para. 2; Online methods pg. 3, col. 1, paras. 1-2 and col. 2, para. 3). Aggarwala et al. discloses that code for the computational pipelines are available upon request (Online methods, pg. 3, para. 4). 
As to claims 25-26, Aggarwala et al. discloses that the method uses de novo sequencing data for Autism spectrum disorder from Iossifov et al. (pg. 353, col. 2, para. 2). Iossifov et al. discloses that the sequencing data is nuclear DNA (Online methods, pg. 1, para. 1 to col. 2, para. 1).
wherein the plurality of genomes is at least 10,000 genomes corresponds to the portion of the claim that just defines the number of genomes utilized in calculating the context dependent tolerance score that are not required to be performed within the metes and bounds of the invention. Therefore, the same region identified by a different calculation would read on the claimed invention. The intolerant or conserved regions identified by Aggarwala et al. would be the same as those identified by using 10,000 genomes instead of the 4,419 genomes utilized by Aggarwala et al. Therefore, this claim is read on by Aggarwala et al. 
Regarding claim 28, Aggarwala et al. discloses that the method uses de novo sequencing data for Autism spectrum disorder from Iossifov et al. (pg. 353, col. 2, para. 2). Iossifov et al. discloses that the obtained sequencing data includes at least 100,000 nucleotides for an individual (Online methods, pg. 1, para. 1 to col. 2, para. 1).
Concerning claim 29, Aggarwala et al. discloses that 2,171 mutations were considered (Online methods, col. 2, para. 3).
Pertaining to claim 30, Aggarwala et al. discloses that the de novo mutations include indel mutations (Supplementary information, pg. 16, para. 1).
As to claim 32, Aggarwala et al. discloses that the genic intolerance score is determined using a 7-mer context (pg. 353, col. 1, paras. 2-3).
With respect to claim 33, Aggarwala et al. discloses that the genic intolerance score is determined using a 7-mer context for the gene of interest (pg. 353, col. 1, paras. 2-3). The limitation wherein x is between 400 and 600 corresponds to the portion of the claim that just defines the size of the region used to calculate the context dependent score for a unique nucleotide sequence that is not required to be performed within the metes and bounds of the invention. Rather, the claims only require identifying a region based on the score (see Claim Interpretation section). Therefore, the same region identified by a different calculation would read on the claimed invention. The intolerant or conserved regions identified by Aggarwala et al. 
Regarding claim 34, Aggarwala et al. also discloses that the method includes identifying variants and calculating the tolerance scores for genetic variants in non-coding regions (pg. 352, col. 2, para. 2).
Concerning claim 35, Aggarwala et al. discloses that the 7-mer sequence contexts are within 2 megabases of the nearest gene (Supplementary Figure 7).
Pertaining to claims 13 and 36, Aggarwala et al. discloses looking at the top most intolerant genes for classification between cases of autism and controls (pg. 353, col. 2, para. 2). 
As to claim 37, Aggarwala et al. discloses a gene score with positive values of up to 4, which corresponds to at least 4 standard deviations above the expected value and is equivalent to at least 10% greater than the expected value (Fig. 3b; Online methods, pg. 3, col. 1, para. 1).
Aggarwala et al. is silent to the most conserved regions being in the 1st percentile in claims 13 and 26; and the assay being an application of a computer program carried out by a computer comprising at least one processor, a memory and an operating system in claim 24. However, these limitations are obvious over the teachings of Aggarwala et al.
With respect claim 24, Aggarwala et al. discloses that code for the computational pipelines are available upon request (Online methods, pg. 3, para. 4). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the code for the computational pipelines on a computer system because it is obvious to one of ordinary skill in the art to execute computer code on a generic computer system that includes a memory, a processor and an operating system. Furthermore, it is prima facie obvious to automate the manual calculations of the method of Aggarwala et al. 
Regarding claims 13 and 26, Aggarwala et al. discloses ooking at the top most intolerant genes for classification between cases of autism and controls (pg. 353, col. 2, para. 2). Since st percentile as those are most likely to be disease associated. The invention is therefore prima facie obvious.

13. Claims 18 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwala et al. (Nat Genet April 2016, 48(4), pgs. 349-355; 13 February 2020 IDS document) as evidenced by Iossifov et al. (Nature 2014, vol. 21, no. 6, pgs. 216-221) as applied to claims 1 and 24 above, and further in view of Bao et al. (Scientific Reports 2016, vol. 6, no. 1, pgs. 1-8; 13 February 2020 IDS Document). 
The limitations of claims 1 and 14 have been taught by Aggarwala et al. as evidenced by Iossifov et al. in the above rejections.
Aggarwala et al. and Iossifov et al. are silent to using the assay for prognosis of cancer in an individual in claims 18 and 41. However, this limitations was known in the art at the time of the effective filing date of the invention, as taught by Bao et al.
Concerning claims 18 and 41, Bao et al. discloses that genomic sequence varaints in ultraconserved regions are valuable biomarkers for assessing prostate cancer treatment response and survival (abstract).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Bao et al. discloses that genomic sequence varaints in ultraconserved regions are valuable biomarkers for assessing prostate cancer treatment response and survival (abstract). Aggarwala et al. discloses that the method is useful for identifying genes that are capable of classifying between disease states and controls and that the model better predictions substitution probabilities using a 7-mer context and improves detection of pathogenic variants (pg. 352, col. 1, para. 1 and col. 2, para. 2; pg. 353, prima facie obvious.

Conclusion
14. No claims are allowed.

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may 

Inquiries
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.